id office uilc cca-721125-09 -------------- number release date from ---------------- sent monday pm to ----------------------- cc ---------------- subject re depreciation allowed as a recognized loss under ------ forwarded your issue to me and ----- regarding the treatment of excess_depreciation deductions for purposes of computing net_recognized_built-in_gain for purposes of sec_1374 the taxpayer is attempting to reduce recognized_built-in_gain by depreciation attributable to the amount of built-in_loss on assets at the time of the conversion to s corp status the taxpayer is attempting to use the definition of rbig that we use for purposes of sec_382 for purposes of sec_1374 it is my personal opinion that such a use is inappropriate notice_2003_65 describes the available methods for purposes of sec_382 and even has a method called the method the notice however contains the following sentence the approach departs from the tax accrual rule and the regulations under sec_1374 in its treatment of amounts allowable as depreciation amortization or depletion collectively amortization deductions during the recognition_period in accordance with the second sentence of sec_382 except to the extent the loss_corporation establishes that the amount is not attributable to the excess of an asset's adjusted_basis over its fair_market_value on the change_date these amounts are treated as rbil regardless of whether they accrued for tax purposes before the change_date in other words the tax accrual rule in the regulations under sec_1374 does not allow for the reduction of big with depreciation with respect to bil assets feel free to call me if you would like to discuss the matter further ------------------
